  Case 1:18-cr-00393-SJ Document 32-1 Filed 07/14/19 Page 1 of 2 PageID #: 99




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------X
UNITED STATES OF AMERICA


                 -against-                                               DECLARATION
                                                                         18-CR-393 (SJ)
BERNARD AUGUSTINE,

                           Defendant
-----------------------------------------------------X

        I, Samuel I. Jacobson, Esq., hereby declare under penalty of perjury, pursuant to 28

U.S.C. § 1746, that:

        1. I am an attorney employed by the Federal Defenders of New York, Inc., and am one

of the attorneys of record assigned to represent Mr. Bernard Augustine.

        2. This declaration is submitted in support of Mr. Augustine’s motion for a bill of

particulars.

        3. This declaration is based upon my review of the relevant case records.

        4. The government has provided no discovery on any communication between Bernard

Augustine and any member or associate of the Islamic State of Iraq and al-Sham, nor any other

contact or connection between Augustine and a foreign terrorist organization (“FTO”).


DATED:           July 14, 2019
                 Brooklyn, NY

                                                    Respectfully Submitted,

                                                    ________________________
                                                    Samuel I. Jacobson
                                                    Counsel to Bernard Augustine
                                                    Federal Defenders of New York, Inc.
                                                    One Pierrepont Plaza, 16th Floor
                                                    Brooklyn, NY 11201
                                                    (718) 407-7429
 Case 1:18-cr-00393-SJ Document 32-1 Filed 07/14/19 Page 2 of 2 PageID #: 100




Cc:   AUSA Craig Heeren (via Email and ECF)
      AUSA Michael Keilty (via Email and ECF)
      Bernard Augustine (via Mail) (MDC Brooklyn)




                                          2
